                Case 2:19-cv-01947-TSZ Document 15 Filed 11/16/20 Page 1 of 1




 1

 2

 3
                             UNITED STATES DISTRICT COURT
 4                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 5
        JULIE WHITE,
 6
                             Plaintiff,
 7                                                      C19-1947 TSZ
           v.
 8                                                      ORDER
        MICHELLE LEE PHELPS,
 9
                             Defendant.
10
            Defendant’s attorney having advised the Court that this matter has been resolved,
11
     see Notice of Settlement (docket no. 14), and plaintiff’s counsel having telephonically
12
     confirmed that no issue remains for the Court’s determination,
13
            NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED with
14
     prejudice and without costs.
15
            In the event settlement is not perfected, either party may move to reopen and trial
16
     will be scheduled, provided such motion is filed within 90 days of the date of this Order.
17
            The Clerk is directed to send a copy of this Order to all counsel of record.
18
            IT IS SO ORDERED.
19
                       16th day of November, 2020.
            Dated this ____
20

21

22
                                                      A
                                                      Thomas S. Zilly
                                                      United States District Judge
23

     ORDER - 1
